Citation Nr: 1301261	
Decision Date: 01/11/13    Archive Date: 01/16/13

DOCKET NO.  02-05 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho



THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.



REPRESENTATION

Appellant represented by:	Mary Anne Royle, Esq.



ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel

INTRODUCTION

The appellant is the surviving spouse of a Veteran who served on active duty with the U.S. Army from October 1969 to June 1972, and served in the Republic of Vietnam from July 1971 to June 1972.  He died on March [redacted], 2001.  This matter is before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).  The case was originally before the Board on appeal from a September 2001 rating decision of the Boise, Idaho Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for the cause of the Veteran's death.  In a decision issued in December 2008, the Board upheld the RO's decision.  The appellant appealed that decision to the Court.  In March 2011, the Court issued a judgment that vacated the December 2008 Board decision and remanded the matter on appeal for readjudication consistent with the instructions outlined in its February 2011 memorandum decision.  In September 2011, the Veteran's attorney submitted additional evidence with a waiver of initial Agency of Jurisdiction (AOJ) consideration.  In December 2011 and in March 2012, the Board sought an advisory medical opinion from the Veterans Health Administration (VHA).  In July 2012, the Board denied the appellant's claim.  In August 2012, based on a motion to vacate filed by the appellant's attorney, the Board vacated its July 2012 decision because information/additional evidence submitted in June 2012 by the appellant's attorney was timely received by VA and "of record" at the time of the July 2012 decision but was not considered in that decision (as it was not yet made available for the Board's review).  Based on this submission in October 2012 the Board sought an addendum clarifying opinion from the VHA expert.


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam.

2.  The Veteran died in March 2001; the immediate cause of his death was metastatic cholangiocarcinoma; there were no conditions listed on his death certificate as significant conditions contributing to death but not resulting in the underlying cause of death.

3.  The primary cause of the Veteran's death, metastatic cholangiocarcinoma, is reasonably shown to have been related to his service, to include his exposure to herbicides therein.


CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1310, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.312 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  However, inasmuch as the benefit sought is being granted, there is no reason to belabor the impact of the VCAA on the matter; any notice defect or duty to assist omission is harmless.




Legal Criteria, Factual Background, and Analysis

Initially, the Board notes all of the evidence in the Veteran's claims file and in "Virtual VA" (VA's electronic data storage system), with an emphasis on the evidence relevant to this appeal, has been reviewed.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

To establish service connection for the cause of the veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  In order to constitute the principal cause of death, the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  38 C.F.R. § 3.312(b).  It is not sufficient to show that a service-connected disability casually shared in producing death; rather, it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).

Service connection may be established for a disability resulting from disease or injury that was incurred or aggravated in service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection also may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a claimed disability, there must be: (1) medical evidence of such disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed disability and the disease or injury in service.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

If a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam Era (from January 9, 1962 to May 7, 1975), has one of the following diseases associated with exposure to certain herbicide agents [to include Agent Orange], then that disease shall be considered to have been incurred in or aggravated by such service, notwithstanding that there is no record of evidence of such disease during the period of such service.  The diseases include AL amyloidosis; chloracne or other acneform disease consistent with chloracne; type 2 diabetes; Hodgkin's disease; ischemic heart disease; all chronic B-cell leukemias; multiple myeloma; Non-Hodgkin's lymphoma; Parkinson's disease; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx or trachea); and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e), 3.313. 

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

March 2001 tissue examination results from the Veteran's umbilicus show pathologic diagnoses of metastatic adenocarcinoma with the tumor extending to the deep and peripheral biopsy edges; a needle biopsy of the liver revealed adenocarcinoma, moderately differentiated, consistent with cholangiocarcinoma.

An April 2002 letter from the Veteran's treating physician, Dr. A.B.G., indicates that the Veteran died from moderately differentiated adenocarcinoma consistent with cholangiocarcinoma, and that it was more likely than not that his cancer originated in the bile duct system or the gall bladder itself.  Private treatment records preceding the Veteran's death show that he died within a few weeks of symptoms and diagnosis.  These records also show that he had a 60 pack/year history of smoking cigarettes and used marijuana occasionally.

The Veteran's STRs, to include the report of his June 1972 service separation examination, are silent for any complaints, findings, treatment, or diagnosis of cholangiocarcinoma, his death-causing disease.  The record shows that the death-causing cancer was diagnosed in 2001, about 29 years after his separation from service.  

The appellant's theory of entitlement to the benefit sought is that the Veteran's death-causing cholangiocarcinoma resulted from his exposure to dioxins (Agent Orange) in service.  The Veteran's DD-214 shows he served in the Republic of Vietnam from July 1971 to June 1972; therefore, his exposure to herbicide agents (Agent Orange) is presumed.  

While cholangiocarcinoma is not enumerated among the diseases determined by the Secretary to be related to herbicide exposure, and thus the presumptive provisions of 38 U.S.C.A. § 1116 do not apply, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that a claimant is not precluded from establishing service connection for disability due to Agent Orange exposure with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

In a May 2002 letter, the Veteran's private physician, Dr. A.B.G., opined that the Veteran's cholangiocarcinoma was "more likely than not" causally related to his service in Vietnam, and explained that cholangiocarcinoma is an uncommon cancer usually found in elderly patients more than 65 years of age, with peak incidence occurring in the 8th decade of life.  The Veteran, on the other hand, contracted the cancer when he was 49 years old, "an unusually early age," and did not have a prior history of illnesses with known predisposition for cholangiocarcinoma.  He also was not exposed to any environmental agents (such as Thorotrast or dioxin) in his civilian life.  His mother did have breast cancer, but not at an unusually early age.  Dr. A.B.G. then noted that "several texts," including DeVita Cancer Principles & Practice of Oncology, Sixth Edition (page 1178 and following), had found an association of gallbladder and cholangiocarcinoma malignancy with environmental agents.

In a July 2003 letter VA's then Chief Public Health and Environmental Hazards Officer, S.H.M., M.D., M.P.H., stated that the most recent general Institute of Medicine (IOM), National Academy of Sciences (NAS), report on herbicides used in Vietnam, Veterans and Agent Orange, concluded that there was "inadequate or insufficient evidence" of an association between exposure to herbicides used in Vietnam and hepatobiliary cancer.  She explained that in their ongoing assessment of the health effects of dioxin and of herbicides used during the Vietnam War, the IOM was conducting an "exhaustive and thorough review of all the relevant scientific and medical literature on the subject."  VA, by law and by precedent, gave a lot of weight to the IOM's findings; therefore, she could not (at that time) state it was "at least as likely as not" that the Veteran's death-causing cholangiocarcinoma was etiologically related to his exposure to herbicides in service.  However, in light of the article cited by Dr. A.B.G., and another textbook by Bast et al., Holland-Frei Cancer Medicine, 5th Edition (page 1422), which had also found dioxin (Agent Orange) to be a factor associated with an increased risk of developing cholangiocarcinoma, VA would ask IOM to look specifically at the issue of a possible association of herbicide/dioxin exposure and cholangiocarcinoma as part of its next Agent Orange review.  

In February and in March 2005, a private oncologist, Dr. C.M.S.R.L., responded to the Board's request for an IME opinion in this matter.  After discussing generally the history of herbicide agent use in Vietnam and explaining that cholangiocarcinoma is a lethal disease, Dr. C.M.S.R.L. stated that a search of PubMed did not disclose a "link between agent orange and biliary cancers", but noted that the dioxin present in Agent Orange "ha[d] been implicated in several cancers at higher frequency than expected."  Ultimately, he concluded that the Veteran's case was "very difficult" and he was "not comfortable [to opine] if the [Veteran's] exposure to pesticides was associated to [his] cholangiocarcinoma development."  He suggested having an occupational and/or environment medicine physician review the file.

In September 2008, two specialists from the AFIP's Department of Environmental and Infectious Disease Sciences (EIDS) collaborated with the Department of Hepatic and Gastrointestinal Pathology and reviewed liver and skin biopsy tissue slides; the conclusion was that they showed poorly differentiated adenocarcinoma.  They commented that since "clinically the biggest mass was in the liver, it is quite likely that it was a primary intrahepatic cholangiocarcinoma."  They further noted that there was "no way to distinguish cholangiocarcinoma from metastatic adenocarcinoma with certainty on morphologic grounds alone."

The EIDS specialists also collaborated with the Department of Environmental and Toxicologic Pathology and explained that the average age of presentation of cholangiocarcinoma worldwide was 50, and in western nations was often found in patients 65 years or older.  A slight male predominance had also been reported.  The strongest risk factor associations were noted to be primary sclerosing cholangitis, infestation with the liver fluke Opisthorchis viverrini, choledochal cysts, hepatolithiasis, thorotrast infusion and cirrhosis.  Other weaker associated risk factors were infection with the liver fluke Clonorchis sinensis, excess alcohol consumption, tobacco use, chronic viral hepatitis without cirrhosis, and surgical biliary-enteric bypass procedures.  The specialists noted Dr. A.B.G.'s May 2002 notation that the Veteran did not have a history of conditions associated with a predisposition for the development of cholangiocarcinoma, and stated that his only documented risk factors in the claims file were a long term history of tobacco smoking, about 60 packs a year, and his male gender.  The specialists opined: 

We believe that the history of lack of known risk factors for the development of cholangiocarcinoma is not compelling evidence in support of claiming an association between exposure to herbicides and the development of cholangiocarcinoma, because such a history is only reported in a minority of cases.  One recent review contains the statement that "Approximately 90% of patients diagnosed with cholangiocarcinoma do not have a recognized risk factor for the malignancy."

The specialists noted that the Veteran's age (at 49 years) was younger than most people diagnosed with the disease in western countries, but stated they were unable to comment as to whether this was part of the normal age distribution for cholangiocarcinoma or an extraordinary event.  The specialists discussed the DeVita and Bast textbook references, and stated that although these textbooks suggested a relationship between dioxin and cholangiocarcinoma, they did not include any references for this association.  The specialists instead directed the Board's attention to the IOM's Veterans and Agent Orange, Update 2006, which included cholangiocarcinoma as a hepatobiliary cancer, and concluded that "there [was] inadequate or insufficient evidence to determine whether there [was] an association between exposure to the compounds of interest and hepatobiliary cancer."  Id. at 318.  The specialists noted further that the IOM's findings were based on (and cited to) reviews of published epidemiological studies; therefore, they had "no basis on which to disagree with the [IOM's] conclusion."  They also noted that "the most recent review of mortality statistics for the population exposed to dioxin in Seveso, Italy in 1976 [did] not report excess mortality for cancers of the liver or biliary tract in the exposed population." 

The specialists additionally searched the AFIP's Agent Orange database for cholangiocarcinoma and found that only one case in a Vietnam veteran had been identified.  AFIP studies comparing histopathological diagnoses between Vietnam veterans and service members from the same era who had not been deployed also revealed no cases of cholangiocarcinoma in either group.  Therefore, the specialists determined that the AFIP's database did not contain sufficient numbers of cases for it to add any meaningful comment.  The specialists then provided the following summarizing conclusion: 

[C]holangiocarcinoma is a relatively rare tumor, which in most cases is diagnosed in patients without a history of recognized risk factors.  The veteran was diagnosed at a young age for cholangiocarcinoma arising in a western country, but we cannot comment on the epidemiological significance of this finding.  Other than the literature reviewed by the [IOM] . . . primary evidence supporting an association between dioxin exposure and cholangiocarcinoma has not been presented.  We therefore have no basis on which to disagree at this time with the [IOM's] 2006 conclusion.

In a December 2008 decision, the Board weighed the probative value of the foregoing evidence and denied the appellant's claim based, essentially, upon the findings and opinions reported in the September 2008 AFIP opinion.  In relying on this opinion, the Board stated it "reflect[ed] a full review of all medical evidence of record, including Dr. A.B.G.'s contrary opinion, [revealed a complete familiarity with the veteran's medical history, [was] based on thorough review of pertinent medical literature, and [was] supported by detailed findings and rationale."  In particular, the Board noted that the AFIP specialists had reviewed the textbook references cited by Dr. A.B.G. and the July 2003 letter from S.H.M., M.D., M.P.H., and found that they were not associated with any identified study or report.  The specialists also addressed Dr. A.B.G.'s observation that the Veteran did not have any risk factors for cholangiocarcinoma (apart from his smoking history and male gender) and noted that "in most cases" the cancer is found in patients "without a history of recognized risk factors."  They further reviewed pertinent medical literature and could not find any positive evidence indicating an association between herbicides and cholangiocarcinoma.  

In its February 2011 memorandum decision, Court observed that the AFIP specialists "failed to provide any discussion for discounting the textbook references that found an association between cholangiocarcinoma and dioxin other than to state that the textbooks 'did not cite supporting literature.'"  The specialists also "did not question or contradict the underlying conclusion reached in the textbooks that there is an association between cholangiocarcinoma and dioxin.  Nor did they comment on [Dr. A.B.G's] indication that 'several texts' reference an association between cholangiocarcinoma and environmental agents.  Instead, the AFIP specialists relied on the IOM's conclusion by stating 'as the [IOM] . . . cites and reviews the published epidemiological studies relevant to this issue we have no basis on which to disagree with the [IOM's] conclusion" (citations omitted).  The Court stated that such a statement appeared "to reflect a finding against evidence of direct service connection, solely because the statistical correlation between Agent Orange and cholangiocarcinoma [did] not support presumptive service connection," and explained that such a conclusion was contrary to its previous holdings in which it had stated that "the denial of service connection for a disease on the basis that it is not likely there is any nexus to service solely because the statistical analysis does not support presumptive service connection, would, in effect, permit the denial of direct service connection simply because there is no presumptive service connection."  Polovick v. Shinseki, 24 Vet. App. 48, 55 (2009).

In light of the Court's February 2011 memorandum decision, the Board requested a medical advisory opinion from the VHA, and asked the VHA consultant to provide an opinion as to whether the Veteran's death-causing cholangiocarcinoma was at least as likely as not related to his service, to include his exposure to herbicides therein.  The VHA consultant was also asked to discuss the Veteran's individual risk factors for the cancer was well as the pertinent medical literature.  Specifically, he was asked to review any recent/updated findings published by the IOM, the medical literature cited by the prior opinions of record, and the additional studies identified by the Veteran's attorney in a September 2011 letter (with citations provided) that had found either an association or a direct link between dioxin exposure and cholangiocarcinoma.

In an opinion dated in January 2012, the Director of Gastrointestinal Oncology at the Oklahoma VA Medical Center (now Chief, Hematology and Oncology Section, Oklahoma City VA Medical Center), Dr. O.Q., stated that it was unlikely (less than 50 percent probability) that the Veteran's death-causing cholangiocarcinoma was caused by his exposure to herbicides (Agent Orange) in service, and explained that his opinion was based on his review of the Veteran's claims file, and specifically the various medical literature cited in the record:

* Regarding DeVita, Hellman & Rosenberg's Cancer: Principles & Practice of Oncology, it states that in most patients, cholangiocarcinoma are sporadic with no identifiable precipitating factors, and that in a minority of patients, a number of risk factors can be identified.  Such risk factors include cigarette smoking and exposure to specific carcinogens, like thorotrast (thorium dioxide).  For other environmental exposures, the article states that the evidence is "less clear" and notes that other "potential carcinogens include radionuclides, radon, nitrosamines, dioxin, and asbestos."  Based on these reported findings, Dr. O.Q. stated that this article could not be used to support a finding that exposure to Agent Orange increased the risk for cholangiocarcinoma, and explained that not only were there no cited references to support an association between dioxins and the cancer, but also (and more significantly), the article indicated that dioxins were a potential risk factor for the cancer and not a risk factor shown.

* Regarding Abeloff's Clinical Oncology, 4th Edition, "Liver and Bile Duct Cancer," this article states that, "Some industrial chemicals such as nitrosamines, dioxin, asbestos, and polychlorinated biphenyls also have been implicated in the pathogenesis of cholangiocarcinoma."  The cited reference that supports this statement was Pitt HA, Dooley WC, Yeo CJ, et al., Malignancies of the biliary tree, which in turn cited to an epidemiological study conducted in Seveso, Italy, the findings of which were reported in Epidemiology (pages 398-406, September 1993).  After reviewing the findings from this epidemiological study, which was conducted to evaluate the effects of an accident in a plant near Seveso, Italy, in which many of the local population were exposed to 2,3,7,8-tetrachlorodibenzo-p-dioxin (TCDD), Dr. O.Q. noted that there were four females who developed gallbladder, bile ducts, and extrahepatic biliary cancers, and that there was only one male who developed one of these malignancies.  He further explained that because of the small number of cases, the patients were all lumped into one group called, "gallbladder, bile ducts, and extrahepatic biliary cancers," and stated, "It's really difficult to ascertain which of these patients developed which particular tumor, since gallbladder cancer is a different disease than biliary cancer.  Because of this, I believe this study is inconclusive when it comes to linking dioxin to biliary tree cancer."  He also noted that because there was only one male who developed gallbladder, bile ducts, and extrahepatic biliary cancer, with a confidence interval that crosses the unity line, this made the finding not statistically significant in males.

* Regarding Holland-Frei Cancer Medicine, by Bast, et al., this article includes a table that lists a number of "factors associated with increased risk to develop cholangiocarcinoma vs hepatocelluar carcinoma," which includes dioxin (Agent Orange) as a risk factor for cholangiocarcinoma.  Dr. O.Q. noted, however, that there were no references for this association, and further observed that the text of the article states, "Because cholangiocarcinoma is a relatively rare neoplasm, it has been difficult to prove its pathogenesis related to any of these factors, but it's clear that chronic inflammation of the biliary tree by any cause is associated with an increased risk of developing cholangiocarcinoma."  Based on this statement, he did not believe that that this provided evidence of an association between Agent Orange and cholangiocarcinoma.

* Regarding Oncology: An Illustrated Colour Text, by McCardle, et al., this article states, " . . . [E]xposure to dioxin and nitrosamines are known risk factors."  Dr. O.Q. noted, however, that there were no references provided to support that statement; therefore, it could not be used to make an association between Agent Orange exposure and cholangiocarcinoma development.

* Regarding "Inflammatory Signaling and Aryl Hydrocarbon Receptor Mediate Synergistic Induction of Interleukin 6 in MCF-7 Cells," by Hollingshead, et al., and published in Cancer Research, Dr. O.Q. stated that this study did "NOT provide a conclusive evidence to any association between agent orange and cholangiocarcinoma."

In summary, Dr. O.Q. stated that the foregoing references did not support a strong association between Agent Orange and the development of cholangiocarcinoma, and noted that most of the references that did mention an association, mentioned it as a potential one and usually without any supporting references.  Therefore, the available data were not conclusive as to a causative association between Agent Orange and cholangiocarcinoma, especially in males.  He also highlighted an article published in Military Medicine, "Agent Orange exposure and attributed health effects in Vietnam veterans," by Young, et al., which states:

Serum dioxin studies of Vietnam (VN) veterans, military historical records of tactical herbicide use in Vietnam, and the compelling evidence of the photodegradation of 2,3,7,8-tetrachlorodibenzo-p-dioxin (TCDD) and other aspects of environmental fate and low bioavailability of TCDD are consistent with few, if any, ground troop veterans being exposed to Agent Orange.  That conclusion, however, is contrary to the presumption by the Department of Veterans Affairs (DVA) that military service in Vietnam anytime from January 9, 1962 to May 7, 1975 is a proxy for exposure to Agent Orange.  The DVA assumption is inconsistent with the scientific principles governing determinations of disease causation.

In March 2012, the Board noted that while Dr. O.Q. had reviewed much of the medical literature cited/referenced by the prior opinions of record and the Veteran's attorney, he had not discussed all of the pertinent medical literature.  Consequently, the Board sought an addendum opinion from Dr. O.Q., to include an explanation of rationale for his statement that the study by Hollingshead, et al., did "NOT provide a conclusive evidence to any association between agent orange and cholangiocarcinoma," and discussion regarding  the significance/ non-significance of the Veteran's individual risk factors (e.g., smoking history, gender, family history of maternal breast cancer) and non-risk factors (e.g., age at diagnosis/death).

In an opinion dated in April 2012, Dr. O.Q. explained his statement regarding the study by Hollingshead, et al., by noting that this "was an in-vitro basic science experiment which is only hypothesis-generating when it comes to clinical outcomes."  He then stated that the data from this study could not be used to support an association between Agent Orange exposure and the development of hepatobiliary cancers because it was not done in human subjects.

He also reviewed the previously overlooked medical literature:

* Regarding Clinical Oncology, by Lenhard, which states that, "Multiple other risk factors for cholangiocarcinoma have been identified, including liver flukes, Thorotrast, dietary nitrosamines, and exposure to dioxin," Dr. O.Q. noted that two references were listed in support of that statement.  One of those references, Pitt, et al., Malignancies of the biliary tree, was previously discussed in his January 2012 opinion, while the other source was still in press, and so he was unable to obtain a copy for review.  

* Regarding Cancer Nursing: Principles and Practice, by Yarbro, et al., this article states that, "A number of chemicals and several other drugs have been associated with cholangiocarcinoma, including asbestos, dioxin (Agent Orange), isoniazid, methyldopa, oral contraceptives, and polychlorinated biphenyls."  Dr. O.Q. noted, however, that there no references provided to support this statement, and thus it could not be scientifically substantiated.  

* Regarding the IOM's Veterans and Agent Orange, which was most recently updated in 2010, Dr. O.Q. noted that the committee responsible for the Veterans and Agent Orange book had concluded that there was "inadequate or insufficient information to determine whether there [was] an association between exposure to the chemicals of interest and hepatobiliary cancers."  Dr. O.Q. also noted that additional information available to the committees responsible for Update 1996, Update 1998, Update 2000, Update 2002, Update 2004, Update 2006, and Update 2008 had not changed that conclusion.  

As for the Veteran's risk/non-risk factors for cholangiocarcinoma, Dr. O.Q. noted that according to DeVita Cancer Principles & Practice of Oncology, Sixth Edition, "The incidence of cholangiocarcinoma increases with age, [with] the majority of patients [being] 65 years or older.  The peak incidence is in the eighth decade of life, and they are slightly more common in men.  Racial and ethnic variations in prevalence have been noted for intrahepatic cholangiocarcinoma, with the highest prevalence among Hispanics in the United States (1.22 per 100,000) and the lowest among African Americans (0.3 per 100,000)."  Diabetes, smoking, and obesity are also listed as risk factors.  Based on this information, Dr. O.Q. stated that the Veteran's gender and smoking history placed him "at a higher risk for developing cholangiocarcinoma," although there was no way to confirm that these risk factors (or any other risk factors) did play a role in his development of the cancer.  He further stated that there was no medical literature to suggest an association between maternal breast cancer development and cholangiocarcinoma and noted that, because the Veteran developed cholangiocarcinoma at an earlier age than expected, his age could not be considered a risk factor for the cancer.

A June 2012 letter from A.C., a registered nurse, noted that the Veteran was given a diagnosis of cholangiocarcinoma at a young age and stated that, "[a]ccording to multiple research studies, both human and animal tested, in addition to collective evidence within medical textbooks; dioxin is more likely than not a risk factor for the development of cholangiocarcinoma."  Therefore, it was her opinion that it was "at least as likely as not that [the Veteran's] in-service exposure to dioxin was a contributing factor in his cholangiocarcinoma, which resulted in a premature death."

In reaching this conclusion, A.C., R.N., reviewed the prior medical nexus opinions that did not support a finding of a relationship between the Veteran's cholangiocarcinoma and his herbicide exposure in service, including those by Dr. O.Q., and stated:

[These opinions] have discredited medical textbooks that cite dioxin as a risk factor for cholangiocarcinoma based on the belief that the textbooks do not provide a reference for such statement.  Medical textbooks include generally accepted practices and information that are utilized by medical professionals internationally.  Medical textbooks avoid speculative and unproven information.  Furthermore, the content is commonly peer reviewed to ensure accuracy and evidence based information.  It is worth mentioning that not all textbook references are listed at the end of each chapter.  Rather, all references can be found in the complete reference list typically located at the back of the textbook.

She then went on to discuss much of the previously cited medical literature which indicate that there is a positive relationship between dioxins and cholangiocarcinoma, and addressed the concerns cited by Dr. O.Q. when he determined that they were inadequate for a variety of reasons (e.g., not based on human studies, stated without references, etc.).  She also cited to a number of studies not previously identified/discussed by any of the previous medical expert opinions to support her assertions (see References, June 2012 letter by A.C., R.N.).

In October 2012, in light of the observations made by A.C., R.N., regarding the previously cited medical literature that was discounted by Dr. O.Q., the Board requested that Dr. O.Q. again review the medical literature discussed in his prior opinions which were discussed by A.C., R.N. in her June 2012 letter and comment on her observations (regarding the adequacy/non-adequacy of the studies conducted and the conclusions reached), indicating whether they alter his opinions.  Dr. O.Q. was also asked to review all of the newly identified medical literature (not identified in prior medical opinions or discussed already in his January 2012 and April 2012 advisory medical opinions) cited in the Reference sheet attached to A.C., R.N.'s June 2012 letter and, as he did in January 2012 and in April 2012, express agreement or disagreement with each source, and explain in full the rationale for such agreement or disagreement.  Finally, Dr. O.Q. was asked to discuss whether the fact that the Veteran developed cholangiocarcinoma at an earlier age than expected suggests that his cholangiocarcinoma is related to his herbicide exposure in service (as is argued by the appellant and her attorney).  

Based on a review of the medical literature, in a December 2012 letter, Dr. O.Q. revised his previous opinions and concluded that there is probably at least a 50 percent chance that the Veteran developed cholangiocarcinoma secondary to exposure to dioxin.  He reviewed each medical article cited in the Reference sheet attached to A.C., R.N.'s June 2012 letter:

* Regarding Aljiffry, Murad, et. al., Advances in diagnosis, treatment and palliation of Cholangiocarcinoma: 1990-2009, World Journal of Gastroenterology, September 14, 2009; 15(34): 4240-4262; Dr. O.Q. noted that dioxin was described as a '[k]nown risk factor for cholangiocarcinoma' in table 2."  He further noted that, "[w]hen the authors discuss 'Chemical Agents' in the text on page 4243 they don't mention dioxin.  I really do not know why they didn't, and why it wasn't mentioned in the text discussion since they mentioned all the chemical agents that they listed in table 2.  This gives me a hint that the association is not as strong as some of the other agents and probably doesn't have a lot of data to support it, based on authors' opinion, even though this was not clearly stated in the article.  This is purely speculative on my part."

* Dr. O.Q. was unable to get a copy of article reference number 2.  He reviewed an abstract of Cholangiocarcinoma: Risk Factors and Clinical Presentation coauthored by the same author and noted that the authors mentioned some of the risk factors for the development of cholangiocarcinoma and dioxin was not among those mentioned

* Regarding Braicu, Cornelia, et. al., Molecular Markers in the Pathogenesis of Cholangiocarcinoma: Potential for Early Detection and Selection of Appropriate Treatment; Gastroenterology Research, Vol 2, No. 3, June 2009; Dr. O.Q. noted that dioxin was included as an environmental toxin noted to be a risk factor for cholangiocarcinoma.  He also noted that this is referenced in another article (Ustandag, Yucel, et. al., Cholangiocarcinoma: A Compact Review of the Literature) which states that "[e]nvironmental toxins such as dioxin, and vinyl chloride, are known to be responsible for some cases of CC [cholangiocarcinoma]".  Dr. O.Q. opined that, "[b]ased on this article, there is a support for an association between dioxin and cholangiocarcinoma."

* Regarding Bragazzi, Maria Consiglia, et al, Cholangiocarcinoma: Epidemiology and Risk Factors, 2012; 1:21-32; Dr. O.Q. noted that dioxin was listed as a definitive risk factor for cholangiocarcinoma in table 1 and, "[b]ased on this article, there is a support for an association between dioxin and cholangiocarcinoma."

* Dr. O.Q. also noted that Charbel, Halim and Al-Kawas, Firas H., Cholangiocarcinoma: Epidemiology, Risk Factors, Pathogenesis, and Diagnosis, Current Gastroenterology Reports (2011) 13:182-187 lists dioxin in table 1 as a probable risk factor for cholangiocarcinoma with a couple of references in support of that finding.  He opined that this article "supports an association between dioxin and cholangiocarcinoma, but the association is only probable."
* Regarding Hardell, L., et al, Aetiological Aspects on Primary Liver Cancer with Special Regard to Alcohol, Organic Solvents and Acute Intermittent Porphyria - an Epidemiological Investigation, British Journal of Cancer (1984), 50, 389-397; Dr. O.Q. noted that this article had a small number of cholangiocarcinoma patients (which will make it impossible to draw any conclusions), there was no clear mention of dioxin, and the article focused on hepatocellular carcinoma and not cholangiocarcinoma.  

* Regarding National Toxicology Program (NTP) Technical Report on the Toxicology and Carcinogenesis studies of 2,3,7,8-Tetrachlorodibenzo-p-Dioxin (TCDD) (CAS No. 1746-01-6) in female Harlan SpragueDawley rats (Gavage Studies): National Institute of Health (NIH) Publication No. 06-4468, April 2006; Dr. O.Q. noted that this report "supports the causal association between dioxin and cholangiocarcinoma in animal models and that it "is hypothesis-generating and doesn't prove the association in humans."

* Regarding Ngoan, Le Tran; Geographical Difference in Liver Cancer Incidences and its Possible Risk of HBV, HCV, Liver Fluke Infections, and Dioxin Contamination in Vietnam;" and Le Tran, Ngoan; Yoshimura, Takesumi; Liver Cancer in Vietnam: Risk Estimates of Viral Infections and Dioxin Exposure in the South and North Populations;" Dr. O.Q. noted that these articles "explored the risk of hepatocellular carcinoma and exposure to dioxin, and didn't look at cholangiocarcinoma.  These two tumors are different and this article is not relevant in this particular case."

* Regarding Office of Extramural Research (OER): National Institute of Health (NIH), Why Are Animals Used in Research? Dr. O.Q. noted that this article discusses why animals are used for research and, even though he agrees with the report, he opined that "we cannot always generalize from animal studies to humans.  What works or doesn't work in a lab animal, doesn't mean that it will or will not work in humans.  Animal data are hypothesis-generating, but are by no means conclusive when it comes to application in humans."

* Regarding Patel, Tushar; Cholangiocarcinoma; Natural Clinical Practice Gastroenterology & Hepatology (2006) 3(1): 33-42; Dr. O.Q. noted that this article, which states that "[e]nvironmental toxins such as dioxin and vinyl chloride have been postulated to cause cholangiocarcinoma, and could potentially account for some cases," lists dioxin as a probable risk factor for the development of cholangiocarcinoma.  He opined that this "is by no means supportive of a definite association, but it still says there might be one."

* Regarding Patel, Tushar; Increasing Incidence and Mortality of Primary Intrahepatic cholangiocarcinoma in the United States; Hepatology, 2001; Volume 33, Issue 6, pages 1353-1 357; Dr. O.Q. noted that this article states "[s]ome industrial chemicals such as nitrosamines, dioxin, azo-dyes, asbestos, and polychiorinated biphenyls have been implicated in the pathogenesis of cholangiocarcinomas."  He opined that this article supports an association between dioxin exposure and development of cholangiocarcinoma.

* Dr. O.Q. opined that The Epidemiology of Cholangiocarcinoma, Seminars in Liver Disease, by Yasser Shaib, Hashem B. El-Serag, 2004; 24(2): 115-125; classifies risk factors into definitive and potential categories and does not include dioxin in either group; thus, "this publication cannot be used to support an association between dioxin and cholangiocarcinoma."

* Regarding Walker, Nigel J., et. al.; Dose-Additive Carcinogenicity of a Defined Mixture of "Dioxin-like Compounds;" Environmental Health Perspectives, January 2005; 113(1): 43-48; Dr. O.Q. noted that this article concludes that "use of the current World Health Organization dioxin TEF values adequately predicted the increased incidence of liver tumors (hepatocellular adenoma and cholangiocarcinoma) induced by exposure to the mixture".  He further noted that the mixture is made of three chemicals, one of which is dioxin.  He opined that "this study doesn't support a definitive association between dioxin and risk of cholangiocarcinoma, since the mixture included two other chemicals and not only dioxin."

Regarding the remaining articles cited in the Reference sheet attached to the June 2012 letter from A.C., R.N., but not identified above; Dr. O.Q. noted that they were reviewed in his January 2012 or April 2012 opinion.  Further, responding to the statement from A.C., R.N.; Dr. O.Q. stated:

I didn't discredit any medical textbooks.  I did a data-based review of the matter, and if a statement in a textbook is not supported by a reference, I could not use that as a good support of an association between dioxin and the development of cholangiocarcinoma.  It is also not typical to list the references all at the back of the book, they are usually listed at the end of each chapter. 

Regarding the development of cholangiocarcinoma in the Veteran at an earlier age than expected; Dr. O.Q. opined that "there might be an association between his exposure to dioxin and development of cholangiocarcinoma."  He further opined:

Based on the review of all of the previous data, it seems like there is a lot of not very good data to support an association between dioxin exposure and development of cholangiocarcinoma.  And since this patient developed the disease at an earlier age, then there is probably at least a 50% chance that he developed that secondary to exposure to dioxin.  This is a different medical opinion than my previous one.

The record (as described above) includes both medical evidence that tends to support the appellant's claim of service connection for the cause of the Veteran's death and medical evidence that is against her claim.  Specifically, the evidence that tends to support her claim consists of the May 2002 letter from the Veteran's treating physician, Dr. A.B.G., the June 2012 letter from A.C., R.N., the December 2012 VHA clarification opinion, and the various medical literature indicating that there is/might be an association between dioxin exposure and the development of cholangiocarcinoma.  The evidence that tends against the appellant's claim consists of the July 2003 VHA opinion, the September AFIP opinion, the January 2012 VHA opinion, and the April 2012 VHA clarification opinion.  When evaluating this evidence, the Board must analyze its credibility and probative value, account for evidence which it finds to be persuasive and unpersuasive, and provide reasons for rejecting any evidence favorable to the appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  [The Board notes that IME opinions were also solicited from a private oncologist in February and March 2005.  However, as it was his impression that the case was very difficult and he did not feel comfortable providing an opinion as to whether the Veteran's herbicide exposure was associated with his development of cholangiocarcinoma, the Board finds that the probative value of these statements need not be discussed further, as they do not provide an opinion and are neither positive nor negative evidence regarding the appellant's claim.]

In evaluating medical opinions, the Board may place greater weight on one medical professional's opinion over another's depending on factors such as reasoning employed by the medical professionals, and whether or not and to what extent they review prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  After carefully reviewing the entire record, the Board finds the December 2012 VHA clarification opinion of Dr. O.Q. to be the most probative, as it reflects a full review of the medical evidence of record, reflects familiarity with the Veteran's medical history, is based on a thorough review of the pertinent and most up to date medical literature (including the articles cited in the Reference sheet attached to the June 2012 letter from A.C., R.N.), and is supported by detailed findings and rationale.  Notably, although Dr. O.Q. provided opinions against the appellant's claim in January 2012 and April 2012; based on a review of the previous data and the current medical literature and consideration of the earlier than expected age that the Veteran developed cholangiocarcinoma, Dr. O.Q. revised his prior opinions and found that (although "there is a lot of not very good data to support an association between dioxin exposure and development of cholangiocarcinoma") "since this patient developed the disease at an earlier age, then there is probably at least a 50% chance that he developed that secondary to exposure to dioxin."  

Notably, the record shows that, as a male and a smoker, the Veteran had additional factors which placed him at an increased risk for developing cholangiocarcinoma.  [Dr. O.Q.'s January 2012 opinion noted that being a male and a smoker put the Veteran at an increased risk for developing cholangiocarcinoma.  This opinion was shared by the September 2008 AFIP opinion, which also noted that smoking and being male were considered risk factors for cholangiocarcinoma.]  However, notwithstanding these additional risk factors, Dr. O.Q. reviewed the updated medical literature and, in the most recent December 2012 VHA clarification opinion, revised his prior opinions and opined that there was probably at least a 50 percent chance that the Veteran developed cholangiocarcinoma secondary to exposure to dioxin.  While the Veteran's gender and smoking history may have put him at risk for developing cholangiocarcinoma, his age when it was diagnosed suggests that dioxin exposure was a causative factor.  

The critical medical question in this case involves an evolving area of medical study.  The December 2012 addendum VHA expert opinion by Dr. O.Q. encompasses review of the up to date medical literature and explains the rationale for the revised opinion provided.  The Board finds no reason to question Dr. O.Q.'s opinion given his expertise in oncology, and that the opinion is based on thorough review of the record and is accompanied by a detailed explanation of rationale, with citation to the factual data.

Resolving any remaining reasonable doubt in the appellant's favor, the Board concludes that the competent evidence of record supports her claim.  Consequently, service connection for the cause of the Veteran's death is warranted.


ORDER

Service connection for the cause of the Veteran's death is granted.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


